TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00590-CV


                           In re Tom Mitchell and Susan Mitchell


                    ORIGINAL PROCEEDING FROM BURNET COUNTY



                           MEMORANDUM OPINION


              Relators and real party in interest have filed an agreed motion requesting that this

original proceeding be dismissed. We grant the motion and dismiss this original proceeding.

See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: January 14, 2021